Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 5/6/2022 have been fully considered but they are not persuasive. Applicant argues the newly added limitations. Applicant argues that the claimed independent invention does not include any validation step(s) based on a comparison to the master file and/or the objects included in the master file.

Firstly, this limitation isn’t claimed in the newly amended claims as suggested by the underlining. As discussed in paragraphs 24, the data elements are compared against the design requirement data to validate the card design. As discussed in paragraph 23, the image is converted into data elements and it is these that are compared as discussed in paragraph 24, not an image or graphic file. See also paragraphs 27 and 34.

Applicant also argues that Li fails to teach or suggest the claim features of “wherein the one or more rules are based upon a set of predetermined guidelines for the one or more objects, the predetermined guidelines comprising corporate, legal, design, or branding guidelines,…checking the value of each of the one or more characteristics identified in the representation against the corresponding predetermined values  of the predetermined characteristics embodied in the rules, without comparing the at least one object against a predetermined graphics.”

Examiner disagrees. These newly added limitations are taught in the Li reference. As discussed in paragraph 27 and 28, design requirements 152 or rules relating to graphical object requirements which include orientation, positioning, aspect, ratio, dimension, opacity, sharpness, presence and relative distance of an object and color parameter requirements (rules) including value, hue, and chroma are stored. These design requirements 152 are compared to the proprietary design elements 102 that are recognized from the card as discussed in paragraph 28 of Li. As discussed in paragraph 28, corporate logos and designs and corporate brand marks are what the proprietary design elements 102 are comprised of. As discussed in paragraphs 24, the data elements are compared against the design requirement data to validate the card design. As discussed in paragraph 23, the image is converted into data elements and it is these that are compared as discussed in paragraph 24, not an image or graphic file. See also paragraphs 27 and 34.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 8-14, 16, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Li et al. (WO 2016/105278 A1-provided in the IDS).

Regarding claim 1 and 12,  Li discloses a method for preflighting a graphics artwork file, the method comprising the steps of: a) storing in a computer memory a set of machine-readable expressions of one or more rules corresponding to one or more objects, each rule relating to at least one predetermined value for a predetermined characteristic of the one or more objects (Li, As discussed in paragraph 27 and 28, design requirements 152 or rules relating to graphical object requirements which include orientation, positioning, aspect, ratio, dimension, opacity, sharpness, presence and relative distance of an object and color parameter requirements (rules) including value, hue, and chroma are stored. These design requirements 152 are compared to the proprietary design elements 102 that are recognized from the card as discussed in paragraph 28 of Li) wherein the one or more rules are based upon a set of predetermined guidelines for the one or more objects, the predetermined guidelines comprising corporate, legal, design or branding guidelines (Li, As discussed in paragraph 28, corporate logos and designs and corporate brand marks are what the proprietary design elements 102 are comprised of); b) providing a set of one or more recognition inputs corresponding to one or more features for identifying the one or more objects (Li, As discussed in paragraph 30, Automated image recognition method 325 are used to detect the identity, position, orientation and size of the design elements 304, 306, 308, 310); c) providing a graphics artwork file to be preflighted (Li, As discussed in paragraph 29, the user creates a card design 302 to be validated); d) rendering one or more images from the graphics artwork file (Li, As discussed in paragraph 29, the card design 302 may be completed in a computer terminal by the user in a graphical); e) using a computer programmed with a set of algorithms for performing machine vision, identifying a representation of at least one object in the one or more images rendered from the graphics artwork file (Li, As discussed in paragraph 30, an automated image recognition method 325 such as optical character recognition algorithms are used to identify the representation of at least one objects in the card); f) identifying one or more characteristics of the at least one object embodied in the graphics artwork file, the rendering corresponding to the identified representation, or a combination thereof, and for each identified characteristic, determining a value corresponding to the characteristic (Li, As discussed in paragraph 33, the characteristics of the at least one object in the card are identified and a value is determined such as the string of text indicating the name of a bank); g) checking the value of each of the one or more characteristics identified in the representation against the corresponding predetermined values of the predetermined characteristics embodied in the rules (Li, As discussed in paragraph 33 and 34, the value of the characteristic is checked against the predetermined values of the predetermined characteristics of the rules. As stated in paragraph 33 of Li, ”the rule based validation method 345 compares the properties of the design elements 304, 306, 308, 310 of the card design 302 to a set of design requirements related to the card design 302 that are retrieved from a design requirement database 355) without comparing the at least one object against a predetermined graphic file (Li, As discussed in paragraphs 24, the data elements are compared against the design requirement data to validate the card design. As discussed in paragraph, the image is converted into data elements and it is these that are compared as discussed in paragraph 24, not an image or graphic file. See also paragraphs 27 and 34) and h) providing an output of the checking step (Li, As discussed in paragraph 44, the result of the validation 480 is provided via the user interface to the user or staff and may be an indication that a design element of the submitted card design 402 is compliant or non-compliant with the card design requirements).  

Regarding claim 2, Li discloses the method of claim 1, wherein one or more of the predetermined values are variable, and the value is received from an external source (Li, As discussed in paragraph 49, the predetermined values or design requirements are variable in that they can be changed, paragraph 27, 28 As discussed in paragraph 34, the value is received from a design requirement database 355 which is an external source).  

Regarding claim 3, Li discloses the method of claim 1, wherein the external source comprises a workflow system, a manual input, a job ticket, or a database (Li, As discussed in paragraph 34, the external source is a database, the design requirement database 355, paragraph 27, 28).  

Regarding claim 4, Li discloses the method of claim 1, wherein the desired design has a structure comprising at least two segments (Li, As discussed in paragraph 27 and 28 (see Fig. 3), the desired design or design requirement has a structure that includes a length and width of at least two segments).  
 

Regarding claim 5, Li discloses the method of claim 4, wherein at least one predetermined value of at least one characteristic of at least one object is different for at least one segment in the structure than the for at least one other segment in the structure (Li, As discussed in paragraph 27 and paragraph 28 (see Fig. 3), since the structure is a card the values of at least the thickness segment and the length/width segment will be different).  
 
Regarding claim 8, Li discloses the method of claim 1, further comprising based upon the output, modifying the design or the graphics artwork file to repair a rule violation, or passing the graphics artwork file to a next step in a workflow for producing a physical product corresponding to the digital image (Li, As discussed in paragraph 40-44, based upon the resulting output provided via a user interface, the design is modified to fix the rule or design requirement that has been violated).  

Regarding claim 9, Li discloses the method of claim 8, wherein modifying the design or the graphics artwork file comprises automatically substituting a preferred object for an object in violation (Li, As discussed in paragraph 41 and 44, the modifying of the design of the card can be automatic and substitutes design objects that are in violation with compliant design objects.).  

Regarding claim 10, Li discloses the method of claim 1, wherein the recognition input comprises a set of images selected for training an artificial intelligence or pattern recognition algorithm for recognizing the one or more features (Li, As discussed in paragraph 31, a training data set or recognition input is provided for training an artificial intelligence or pattern recognition algorithm (Support vector Machine (SVM) or Convolutional Neural Network (CNN)) for recognizing features).  

Regarding claim 11, Li discloses the method of claim 1, wherein the recognition input comprises a text string (Li, As discussed in paragraph 30, design elements 304, 306 comprising text that will be recognized with the OCR algorithms).  

Regarding claim 13, Li discloses the system of claim 12, further comprising an output device for transmitting, displaying or printing the output report in communication with the output port (Li, As discussed in paragraph 44, a report may be generated for the user or the staff performing the validation reflecting the number of submitted card designs 402 and the corresponding design elements that were found to be compliant or non-compliant. The results of validation 480 is provided via a user interface to the user or the staff performing the validation).  

Regarding claim 14, Li discloses the system of claim 12, further comprising an input device connected to the input port for providing a variable value corresponding to one of the rules, the input device comprising a workflow system, a user interface for providing a manual input, or a memory having job ticket information or a database stored therein, in communication with the input port (Li, As discussed in paragraph 44 and 47, the system allows a manual input to the user interface.).  


Regarding claim 16 and 19, Li discloses the method of claim 1, wherein the predetermined guidelines include at least one rule that mandates presence of the at least one object in a predetermined location or forbids presence of the at least one object in a predetermined location (Li, paragraph 36, paragraph 28).

Regarding claims 17 and 20, Li discloses the method of claim 1, wherein the predetermined guidelines include at least one rule that mandates (Li, paragraph 28) or forbids one or more predetermined characteristics relating to the at least one object (Li, paragraph 36).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2016/105278 A1-provided in the IDS) in view of Reulein et al. (US 2004/0205656 A1).

Regarding claim 6, Li discloses the method of claim 5, but does not disclose wherein the structure comprises a multi- page document, wherein each page comprises one segment.  
Reulein discloses wherein the structure comprises a multi- page document, wherein each page comprises one segment (paragraph 7).  

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Li to include wherein the structure comprises a multi- page document, wherein each page comprises one segment as taught by Reulein. The suggestion/motivation for doing so would have been that wherein the structure comprises a multi- page document, wherein each page comprises one segment was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Reulein with Li.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2016/105278 A1-provided in the IDS) in view of Sines et al. (US 2004/0051682 A1).

Regarding claim 7, Li discloses the method of claim 5, but does not disclose wherein the structure comprises a package having a three-dimensional structure comprising at least two panels, wherein each panel comprises a segment.  
Sines discloses wherein the structure comprises a package having a three-dimensional structure comprising at least two panels, wherein each panel comprises a segment (Sines, paragraph 5 and paragraph 14 and Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Li to include wherein the structure comprises a package having a three-dimensional structure comprising at least two panels, wherein each panel comprises a segment as taught by Sines. The suggestion/motivation for doing so would have been that a package having a three-dimensional structure comprising at least two panels, wherein each panel comprises a segment was a well-known technique to one of ordinary skill in the art. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Sines with Li.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2016/105278 A1-provided in the IDS) in view of Blessan et al. (US  2009/0060396).


Regarding claim 15 and 18, Li discloses the method of claim 1, wherein the identifying of the step e) includes detecting the size and position of the at least one object.
Li does not disclose identifying a number of times the representation of the at least one object of the one or more objects appears in the one or more images rendered from the graphics artwork file.
Blessan discloses identifying a number of times the representation of the at least one object of the one or more objects appears in the one or more images rendered from the graphics artwork file (Blessan, paragraph 22).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Blessan to include wherein identifying a number of times the representation of the at least one object of the one or more objects appears in the one or more images rendered from the graphics artwork file as taught by Blessan. The suggestion/motivation for doing so would have been that this allows for an easily implemented rule-based approach to classifying which is computationally efficient as discussed in paragraph 20 and paragraph 3. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combined Blessan with Li.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA M RICE whose telephone number is (571)270-1582. The examiner can normally be reached M-F 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELISA M RICE/           Examiner, Art Unit 2669 
/CHAN S PARK/           Supervisory Patent Examiner, Art Unit 2669